Citation Nr: 0626756	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-17 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a head 
injury.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a nervous 
condition, to include as secondary to head trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his brother




ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from August 2003 and April 2004 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the veteran's applications to reopen a previously 
denied claim for service connection for a nervous condition 
and for residuals of a head injury, and denied his claim for 
service connection for schizophrenia on the merits.  In May 
2006, the veteran testified before the Board at a hearing 
that was held at the RO.  

In a July 1971 rating decision, the RO denied the veteran's 
claim for a nervous condition, diagnosed as a personality 
disorder.  The April 2004 rating decision denied service 
connection for schizophrenia.  Because, however, both claims 
pertain to a psychiatric disability, the Board finds that the 
prior adjudication was of the same claim, however styled.  
See Ashford v. Brown, 10 Vet. App. 120 (1997).  

For the reasons stated below, the Board finds that new and 
material evidence has been received, but that additional 
development is necessary prior to considering the substantive 
merits of the claims.  Accordingly, the claims for service 
connection is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  





FINDINGS OF FACT

1.  The claim for service connection for residuals of a head 
injury was previously denied in a January 1987 RO decision.  
The veteran did not appeal the decision.

2.  Evidence received since the January 1987 decision 
includes some evidence which is not cumulative or redundant, 
and which is so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  The claim for service connection for a nervous condition 
was previously denied in a July 1971 RO decision.  The 
veteran did not appeal the decision.

4.  Evidence received since the July 1971 decision includes 
some evidence which is not cumulative or redundant, and which 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The July 1971 and January 1987 RO decisions that 
respectively denied service connection for a nervous 
condition and for residuals of a head injury are final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2005).

2.  New and material evidence has been received to reopen the 
claims for service connection for a nervous condition and for 
residuals of a head injury.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2000).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

In decisions respectively dated in July 1971 and January 
1987, the RO denied the veteran's claims for service 
connection for a nervous condition and for residuals of a 
head injury.  A finally adjudicated claim is an application 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2005).  Thus, the 
July 1971 and January 1987 decisions became final because the 
appellant did not file a timely appeal from either.

The claims for entitlement to service connection for a 
nervous condition and for residuals of a head injury may be 
reopened if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The veteran filed this 
application to reopen his claims in March 2001.  Under the 
applicable provisions, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means evidence that bears directly and substantially 
upon the specific matter under consideration, and which by 
itself, or in connection with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened.  38 C.F.R. § 3.156(a) 
(2000).  The Board notes, as an aside, that the definition of 
"new and material evidence" has been changed, but the 
latest definition only applies to applications to reopen a 
finally decided claim received by VA on or after August 29, 
2001; thus, this change does not apply to the instant case 
because the claim to reopen was received before that date.  
See 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001); 38 C.F.R. 
§ 3.156(a) (2005).  In determining whether evidence is new 
and material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board will examine the veteran's applications to reopen 
his claims in turn.

A.  Residuals of a Head Injury

The evidence before VA at the time of the prior final denial 
consisted of the veteran's service medical records, post-
service VA medical records, and the veteran's statements.  VA 
found that there was no current evidence of residuals of a 
head injury, and the claim was denied.  

The veteran applied to reopen his claim for service 
connection for residuals of a head injury in March 2001.  The 
Board finds that the evidence received since the last final 
decision bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

Evidence received since the last final decision includes a 
February 1993 VA report of examination in which the veteran 
was diagnosed with organic brain syndrome, possibly secondary 
to trauma, and a seizure disorder.  At the time of the 
examination, the veteran reported a history of having been 
hit with a wrench on the head during an altercation.  The 
Board finds the diagnosis of organic brain syndrome, possibly 
attributable to head trauma, to be evidence that is both new 
and material, as it demonstrates a current diagnosis of 
potential residuals of a head injury.  This evidence was not 
previously considered by agency decision makers, is not 
cumulative or redundant, bears directly and substantially 
upon the specific matter under consideration, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  New 
evidence is sufficient to reopen a claim if it contributes to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's disability, even where it may not 
convince the Board to grant the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Thus, the claim for service 
connection is reopened.  




B.  Nervous Condition

The evidence before VA at the time of the prior final denial 
of service connection for residuals of a nervous condition 
consisted of the veteran's service medical records, post-
service VA medical records, and the veteran's statements.  VA 
found that the only psychiatric condition with which the 
veteran had been diagnosed, a personality disorder, was not a 
disorder for which service connection could be granted, and 
the claim was denied.  

The veteran applied to reopen his claim for service 
connection for a nervous condition in March 2001.  The Board 
finds that the evidence received since the last final 
decision bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

Newly received evidence includes VA treatment records dated 
from July 1992 to July 2003 which demonstrate the veteran has 
been diagnosed with schizophrenia and a psychiatric disorder, 
not otherwise specified.  The etiology of the veteran's 
current psychiatric disorder, however, is not clear.  
Regardless of the etiology of the veteran's current 
psychiatric disorders, the Board finds the diagnoses of 
psychiatric disorders for which service connection may be 
granted to be evidence that is both new and material, as it 
demonstrates a current psychiatric problem that may be 
service-connected.  This evidence was not previously 
considered by agency decision makers, is not cumulative or 
redundant, bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).  New evidence is sufficient 
to reopen a claim if it contributes to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's disability, even where it may not convince the 
Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  Thus, the claim for service connection is 
reopened.  

With respect to the claims to reopen, the Board finds that VA 
has substantially satisfied the duties to notify and assist 
as required under 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.159 (2005).  To the extent there 
may be any deficiency of notice or assistance, there is no 
prejudice to the appellant in proceeding with this issue 
given the favorable nature of the Board's decision with 
regard to reopening the claims.  


ORDER

The claim for service connection for residuals of a head 
injury is reopened.  To that extent only, the appeal is 
allowed.

The claim for service connection for a nervous condition is 
reopened.  To that extent only, the appeal is allowed.


REMAND

As the Board has determined that the previously denied claims 
for service connection for residuals of a head injury and a 
nervous condition may be reopened, the second step for the 
Board in this case is to assess the new and material evidence 
in the context of the other evidence of record and make new 
factual determinations.  See Masors v. Derwinski, 2 Vet. App. 
181, 185 (1992).

The veteran's service medical records show that in January 
1970 the veteran received five sutures to his right eyebrow 
and was treated for a nose bleed after being involved in an 
altercation.  The veteran testified that he was hit with a 
heavy wrench on the right side of his head, and since that 
time, has had difficulty with nose bleeds, headaches, 
seizures, and psychiatric problems.  On VA examination in 
February 1993, the veteran reported the history of having 
been hit in the head during an altercation, and related his 
current psychiatric problems and trouble with seizures to the 
head injury.  The examiner diagnosed the veteran with organic 
brain syndrome and opined that this could be the result of 
head trauma.  It does not appear that the examiner reviewed 
the veteran's claims folder in conjunction with rendering 
this opinion.  As the February 1993 opinion that the 
veteran's organic brain syndrome was possibly related to his 
head trauma is too speculative to warrant a grant of service 
connection (see Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992)), and the claims folder was not available for review 
at the time of examination, an accurate assessment of the 
veteran's condition could not be determined.  To ensure a 
thorough examination and evaluation, the veteran's disability 
must be viewed in relation to its history.  38 C.F.R. § 4.1 
(2005).  Therefore, the claim must be remanded for an 
examination with review of the claims file.  

An examination and etiological opinion are also in order with 
respect to the veteran's claim for service connection for a 
nervous condition.  The veteran has a lengthy post-service 
history of psychiatric treatment.  The etiology of his 
current psychiatric disorders, however, is not clear.  The 
Board finds that because the veteran's service medical 
records contain an October 1969 diagnosis of a personality 
disorder, the veteran received a provisional diagnosis of 
schizophrenia in January 1971, within one year of his 
separation from service, and the veteran is currently 
receiving periodic VA psychiatric treatment, an examination 
and etiological opinion are necessary in order to fairly 
decide the merits of his claim for service connection for a 
nervous condition.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
neurological examination for the 
purpose of ascertaining whether the 
veteran has current residuals of a head 
injury sustained in service.  The 
claims file must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  The 
examiner's report should indicate that 
the claims folder has been reviewed.  
Based upon a review of the historical 
records and medical principles, the 
examiner should provide an opinion as 
to whether there is a 50 percent 
probability or greater that any current 
symptoms, including headaches, nose 
bleeds, seizures, or psychiatric 
problems, are related to his January 
1970 head injury.  Any opinion 
expressed by the examiner must be 
accompanied by a complete rationale.  
If necessary, the examiner should 
reconcile this opinion with any other 
opinions of record.

2.  Schedule the veteran for a VA 
psychiatric examination for the purpose 
of ascertaining whether the veteran has 
an acquired psychiatric disorder that 
was first manifested in service and/or 
is related to event(s) in service, 
including head trauma.  The RO should 
provide the examiner with the claims 
folder and a copy of this Remand in 
conjunction with the examination.  The 
examiner should provide an opinion as 
to whether there is a 50 percent 
probability or greater that any 
currently diagnosed psychiatric 
disorder first manifested in service 
and/or is related to event(s) in 
service.  The January 1971 provisional 
diagnosis of schizophrenia should 
specifically be considered and 
addressed in the opinion.

Any opinion expressed by the examiner 
must be accompanied by a complete 
rationale.  If necessary, the examiner 
should reconcile this opinion with any 
other opinions of record.

3.  Then, readjudicate the veteran's 
claims for entitlement to service 
connection for residuals of a head 
injury and for a nervous condition.  If 
the decision remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case.  Allow the 
appropriate period for response.  The 
case should then be returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


